ORDER
PER CURIAM.
Italo R. Pacheco Teran was convicted after a jury trial of first-degree burglary, two counts of felonious restraint, first-degree rape, three counts of first-degree sodomy, and abuse or neglect of a child. He appeals his conviction on Count VII, the class B felony of abuse or neglect of a child, arguing there was insufficient evidence to convict him of this offense. We have reviewed the briefs of the parties and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).